EXHIBIT 10.24


PROMISSORY NOTE

$13,000,000.00 August 26, 2004

        FOR VALUE RECEIVED, THE FAIRCHILD CORPORATION, a Delaware corporation,
and FAIRCHILD HOLDING CORP., a Delaware corporation (individually and
collectively, “Maker”), do hereby jointly and severally promise to pay to the
order of BEAL BANK, S.S.B., a savings bank organized under the laws of the State
of Texas (“Payee”), at its office at 6000 Legacy Drive, 4 East, Plano, Texas
75024, or at such other place as the holder hereof may from time to time
designate in writing, in lawful money of the United States, the principal sum of
THIRTEEN MILLION AND NO/100 DOLLARS ($13,000,000.00), or so much thereof as is
advanced on the loan evidenced hereby pursuant to the Loan Agreement, as
hereinafter defined, with interest thereon as provided in this Note.

          1.        Certain Definitions.   For the purposes hereof, the terms
set forth below shall have the following meanings:


          (a)         “Applicable Law” shall mean (i) the laws of the United
States of America applicable to contracts made or performed in the State of
Texas, now or at any time hereafter prescribing maximum rates of interest or
eliminating maximum rates of interest on loans and extensions of credit,
(ii) the laws of the State of Texas, including, without limitation, Chapter 303
of the Texas Finance Code, as the same may be amended from time to time
(“Chapter 303”) now or at any time hereafter prescribing or eliminating maximum
rates of interest on loans and extensions of credit, and (iii) any other laws at
any time applicable to contracts made or performed in the State of Texas which
permit a higher interest rate ceiling hereunder.


          (b)         “Alternate Base Rate” shall mean the per annum rate equal
to the sum of (x) The Wall Street Journal Prime Rate, as hereinafter defined, as
it fluctuates from time to time, plus (y) four percent (4%); provided, however,
that should Borrower exercise the 12-month extension option set forth in the
Loan Agreement then such rate will increase to the One-Year LIBOR Rate plus six
percent (6%), and in no event shall the Alternate Base Rate be in excess of the
Highest Lawful Rate.


          (c)         “Base Rate” shall mean the per annum rate equal to the sum
of (x) the One-Year LIBOR Rate, as hereinafter defined, as it fluctuates from
time to time, plus (y) six percent (6%); provided, however, that should Borrower
exercise the 12-month extension option set forth in the Loan Agreement then such
rate will increase from that day forward to the One-Year LIBOR Rate plus eight
percent (8%), and in no event shall the Base Rate be in excess of the Highest
Lawful Rate.


          (d)         “Deed of Trust” shall mean (individually and collectively)
those certain Deeds of Trust/Mortgages, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing of even date herewith, executed by Maker for the
benefit of Payee, encumbering the Property (hereinafter defined) as security for
this Note.


          (e)         “Final Maturity Date” shall mean the earlier of (i)
October 31, 2007 or (ii) the expiration or termination of the lease with Alcoa
Global Fasteners, Inc. at the Property located in Fullerton, California;
provided, however the Final Maturity Date may be extended in accordance with the
terms and conditions set forth in the Loan Agreement.


          (f)         “Highest Lawful Rate” shall mean at the particular time in
question the maximum rate of interest which, under Applicable Law, Payee is then
permitted to charge Maker in regard to the loan evidenced by this Note. If the
maximum rate of interest which, under Applicable Law, Payee is permitted to
charge Maker in regard to the loan evidenced by this Note shall change after the
date hereof, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, from time to time as of the effective date of
each change in the Highest Lawful Rate without notice to Maker. For purposes of
determining the Highest Lawful Rate under the Applicable Law of the State of
Texas, the applicable rate ceiling shall be the weekly ceiling described in and
computed in accordance with the provisions of Chapter 303; provided, however,
that in determining the Highest Lawful Rate, all fees and other charges
contracted for, charged or received by Payee in connection with the loan
evidenced by this Note which are either deemed interest under Applicable Law or
required under Applicable Law to be deducted from the principal balance hereof
to determine the rate of interest charged on this Note shall be taken into
account. To the extent permitted by Applicable Law, Payee may from time to time
substitute for the “weekly ceiling” referred to above any ceiling under Chapter
303 or any other statute and revise the rate, index, formula or provision of law
used to compute the rate hereunder as provided therein.


          (g)         “Loan Agreement” shall mean that certain letter loan
agreement of even date herewith, by and between Maker and Payee relating to
advances of proceeds of the loan evidenced by this Note.


          (h)         “One-Year LIBOR Rate” shall mean the simple average of the
rates appearing on the display referred to as the “LIBOR Page” on Reuters
Monitor Money Rates Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by Payee from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market), on
the day which is two (2) business days prior to the first day of the applicable
Interest Period, as hereinafter defined, at the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the One-Year LIBOR Rate for such
Interest Period shall be the average rate (rounded upwards, if necessary to the
next 1/16 of 1%) at which dollar deposits of $5,000,000.00 and for a maturity
comparable to such Interest Period are offered by leading banks in immediately
available funds in the London interbank eurocurrency market on the day which is
two Business Days prior to the first day of the applicable Interest Period (the
“Alternate One-Year LIBOR Rate”). The term “Interest Period” shall mean each one
(1) year period during the term of the Loan. In the event of a change in the
interest rate applicable to the Loan caused by a change in the One-Year LIBOR
Rate, the interest rate applicable to the Loan shall be adjusted effective at
the opening of business on the first day of the next Interest Period in question
and such rate will then remain in effect for that entire Interest Period until
reset on the first day of the next Interest Period.


          (i)         “Property” shall mean the real and personal property
located in Orange County, California and Sedgwick County, Kansas, which is more
particularly described in the Deed of Trust.


          (j)         “Wall Street Journal Prime Rate” shall mean the highest
prime rate of interest for commercial borrowings published from time to time by
The Wall Street Journal, provided that if at any time The Wall Street Journal
ceases to be published or ceases to publish such prime rate, Payee shall select
a nationally recognized substitute publication comparable to The Wall Street
Journal for use in determining such prime rate, and Payee shall provide written
notice to Maker of any such substitution.


          2.        Calculation and Payment of Principal and Interest.


          (a)        Subject to the provisions of Section 7 hereof, interest on
the unpaid principal balance hereof from time to time outstanding shall be
computed at a per annum rate equal to the lesser of (i) the Base Rate in effect
from time to time and (ii) the Highest Lawful Rate. If at any time adequate and
reasonable means do not exist for ascertaining the One-Year LIBOR Rate or the
Alternate One-Year LIBOR Rate, or if any legal requirement prevents the use of
the One-Year LIBOR Rate and the Alternate One-Year LIBOR Rate, then Payee shall
calculate the interest due hereunder utilizing the Alternate Base Rate.


          (b)        Accrued and unpaid interest, computed as set forth in
clause (a) above or Section 7 below, whichever is applicable, shall be due and
payable monthly commencing September 1, 2004 and on the first (1st) day of each
month thereafter throughout the term of this Note.


          (c)        The unpaid principal balance of and all remaining accrued
and unpaid interest upon this Note, including interest computed at the Base Rate
(or Alternate Base Rate, if applicable) or the Default Rate (as hereinafter
defined), whichever is applicable, are due and payable on the maturity date
hereof, whether such maturity date is the Final Maturity Date or any accelerated
maturity date.


          (d)        Interest on this Note shall be computed on the basis of
three hundred sixty five (365) day or three hundred sixty six (366) day years,
as the case may be.


          (e)        If the date for any payment or prepayment hereunder falls
on a day which is a Saturday, Sunday or legal holiday in the State of Texas,
then for all purposes of this Note, the same shall be deemed to have fallen on
the next following business day, and such extension of time shall in such case
be included in the calculation of interest.


          (f)        All payments on this Note pursuant to this Section 2 shall
be applied first to the payment of any Late Charge (as hereinafter defined) due
hereunder, then to the payment of any costs or expenses of Payee which are to be
reimbursed by Maker as provided in the Loan Documents (as such term is defined
in the Deed of Trust), then to the payment of accrued but unpaid interest hereon
and then to the payment of the principal balance hereof; provided, however, if
an Event of Default exists, all payments received by Payee in regard to the loan
evidenced hereby shall be applied as Payee may direct.


          (g)        In the event the Final Maturity Date is extended for an
additional four-year term, as provided in the Loan Agreement, then commencing
November 1, 2007, Maker shall also tender a monthly principal payment to Payee
based upon a 17-year amortization schedule, with such schedule to be provided to
Maker at the time of such Loan extension.


          3.        Prepayment.    The principal balance of this Note may be
prepaid in whole but not in part (except as provided by the terms of the Loan
Agreement), provided Maker provides to Payee at least ten (10) days’ irrevocable
written notice of prepayment and pays to Payee at the time of the prepayment a
prepayment premium in accordance with the following schedule (but in no event
will the prepayment premium be in excess of the maximum amount allowed by law in
regard to this Note):


Prepayment Premium (based Month of Prepayment on amount of principal prepaid)
  1-12 of Loan Term
 13-24 of Loan Term
 25-37 of Loan Term 10%
5%
3%

Provided, however, there shall be no Prepayment Premium payable during any
extension of the Loan Term, to the extent such extension is permitted under the
terms of the Loan Agreement.

MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE UNDER TEXAS LAW TO PREPAY
THIS NOTE, IN WHOLE OR IN PART, UPON THE ACCELERATION OF THE MATURITY DATE OF
THIS NOTE OR OTHERWISE, WITHOUT A PREPAYMENT CHARGE, AND AGREES THAT, EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 3, IF, FOR ANY REASON, A PREPAYMENT OF ANY OR
ALL OF THIS NOTE IS MADE, WHETHER VOLUNTARILY OR UPON OR FOLLOWING ANY
ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY PAYEE ON ACCOUNT OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT ARISING FOR ANY REASON, INCLUDING, WITHOUT
LIMITATION, ON ACCOUNT OF ANY PROHIBITED OR RESTRICTED TRANSFER OR DISPOSITION
OF THE PROPERTY (EXCEPT FOR (I) INSURANCE PROCEEDS NOT APPLIED TO RESTORATION OF
THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THE DEED OF TRUST AND (II)
CONDEMNATION PROCEEDS), THEN MAKER SHALL BE OBLIGATED TO PAY, CONCURRENTLY
THEREWITH, AS A PREPAYMENT FEE, THE APPLICABLE SUMS SPECIFIED ABOVE. MAKER
HEREBY DECLARES THAT THE PAYEE’S AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE
AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION,
GIVEN INDIVIDUAL WEIGHT BY MAKER, FOR THIS WAIVER AND AGREEMENT.

          4.        Waiver.    Except to the extent otherwise expressly set
forth below, Maker and all sureties, endorsers, accommodation parties,
guarantors and other parties now or hereafter liable for the payment of this
Note, in whole or in part, hereby severally (i) waive demand, notice of demand,
presentment for payment, notice of nonpayment, notice of default, protest,
notice of protest, notice of intent to accelerate, notice of acceleration,
notice of dishonor and all other notices, and further waive diligence in
collecting this Note, in taking action to collect this Note, in bringing suit to
collect this Note, or in enforcing this Note or any of the security for this
Note; (ii) agree to any substitution, subordination, exchange or release of any
security for this Note or the release of any party primarily or secondarily
liable for the payment of this Note; (iii) agree that Payee shall not be
required to first institute suit or exhaust its remedies hereon against Maker or
others liable or to become liable for the payment of this Note or to enforce its
rights against any security for the payment of this Note; and (iv) consent to
any extension of time for the payment of this Note, or any installment hereof,
made by agreement by Payee with any person now or hereafter liable for the
payment of this Note, even if Maker is not a party to such agreement.


          5.        Events of Default.


          (a)        Upon the happening of any of the following events (each an
“Event of Default”), Payee may, at its option, declare immediately due and
payable the entire outstanding principal balance of this Note together with all
interest accrued and owing hereon, plus any other sums payable at the time of
such declaration pursuant to this Note, and every instrument securing this Note,
including, without limitation, the Deed of Trust. Events of Default include the
following:


                                    (i)       If (a) Maker shall fail to pay any
installment of principal and/or interest under this Note as and when same
becomes due and payable in accordance with the terms hereof or any other
obligation of Maker to Payee involving the payment of money, or (b) Maker shall
default in any other obligation under this Note or the Deed of Trust and/or any
other Loan Document which can be cured by the payment of money, and such failure
or default described in (a) or (b) above is not cured within five (5) days
following the date written notice of such failure is given by or on behalf of
Payee to Maker; provided, however, (x) Payee will not be obligated to give such
written notice more than twice during any twelve (12) month period, and
following the second such notice during a twelve (12) month period, any
subsequent default or failure during the then current twelve (12) month period
shall constitute an Event of Default without any notice given by or on behalf of
Payee and (y) Payee has no obligation to provide any such notice or opportunity
to cure to Maker in regard to the payment of this Note on the maturity date
hereof, whether such maturity date is the Final Maturity Date or any accelerated
maturity date established pursuant to the terms hereof; or


                                    (ii)       The occurrence of any Event of
Default, as defined in the Deed of Trust, or the occurrence of a default under
any other document or instrument evidencing, securing or pertaining to the
indebtedness evidenced hereby, which remains uncured for a period of fifteen
(15) days following the date written notice thereof is provided to Borrower.


          (b)        The failure to exercise the foregoing option upon the
happening of one or more Events of Default shall not constitute a waiver of the
right to exercise the same or any other option at any subsequent time, and no
such failure shall nullify any prior exercise of any such option without the
express written consent of Payee.


          6.        Collateral.    This Note is secured by, among other things,
the Deed of Trust, which contains provisions for the acceleration of the
maturity hereof upon the happening of certain events.


          7.        Default Interest; Late Charge.    If any installment of
principal and/or interest is not paid on or before the due date thereof or if
the entire unpaid principal balance hereof and accrued but unpaid interest
hereon are not paid on or before the earlier to occur of the Final Maturity Date
or any accelerated maturity date as permitted hereby, all unpaid amounts of this
Note, including principal and interest, shall thereafter bear interest at a rate
of interest (the “Default Rate”) equal to the lesser of (a) the Highest Lawful
Rate and (b) fifteen percent (15%); provided, however, that the obligation to
pay such interest is subject to the limitation contained in the following
paragraph. Without limitation of the rights of Payee if a payment is not paid on
the due date thereof and without limitation of the obligation of Maker to pay
such payments on the due dates thereof, at the option of Payee, Maker will pay a
late charge (the “Late Charge”) as required by Payee, not exceeding five percent
(5%) of any installment of principal and/or interest that is not paid on or
before the 5th day of the month in which it is due to cover the extra expenses
involved in handling delinquent payments, subject to the limitation contained in
the following paragraph.


          8.        Compliance with Law.    All agreements between Maker and
Payee, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of demand or
acceleration of the Final Maturity Date or otherwise, shall the interest
contracted for, charged, received, paid or agreed to be paid to Payee in regard
to the loan evidenced by this Note exceed the maximum amount permissible under
Applicable Law. If, from any circumstance whatsoever, interest would otherwise
be payable to Payee in excess of the maximum amount permissible under Applicable
Law, the interest payable to Payee shall be reduced to the maximum amount
permissible under Applicable Law; and if from any circumstance Payee shall ever
receive anything of value deemed interest by Applicable Law in excess of the
maximum amount permissible under Applicable Law, an amount equal to the
excessive interest shall be applied to the reduction of the principal hereof and
not to the payment of interest, or if such excessive amount of interest exceeds
the unpaid balance of principal hereof, such excess shall be refunded to Maker.
All interest paid or agreed to be paid to Payee shall, to the extent permitted
by Applicable Law, be amortized, prorated, allocated, and spread throughout the
full period (including any renewal or extension) until payment in full of the
principal so that the interest hereon for such full period shall not exceed the
maximum amount permissible under Applicable Law. Payee expressly disavows any
intent to contract for, charge or receive interest in an amount which exceeds
the maximum amount permissible under Applicable Law. This paragraph shall
control all agreements between Maker and Payee.


          9.        Attorneys’ Fees and Costs.    If an Event of Default shall
occur, and in the event that thereafter this Note is placed in the hands of an
attorney for collection, or in the event this Note is collected in whole or in
part through legal proceedings of any nature, then and in any such case Maker
promises to pay on demand by Payee, and, to the extent unpaid upon such demand,
there shall be added to the unpaid principal balance hereof, all reasonable
costs of collection, including, but not limited to, reasonable attorneys’ fees
incurred by the holder hereof, on account of such collection, whether or not
suit is filed.


          10.        Cumulative Rights.   No delay on the part of the holder of
this Note in the exercise of any power or right under this Note or under any
other instrument executed pursuant hereto shall operate as a waiver thereof, nor
shall a single or partial exercise of any power or right preclude other or
further exercise thereof or the exercise of any other power or right.
Enforcement by the holder of this Note of any security for the payment hereof
shall not constitute any election by it of remedies so as to preclude the
exercise of any other remedy available to it.


          11.        Headings.    The paragraph headings used in this Note are
for convenience of reference only, and shall not affect the meaning or
interpretation of this Note.


          12.        Notices and Demands.    Any notice or demand to be given or
to be served upon Maker in connection with this Note must be in writing and
shall be given as provided in the Loan Agreement, addressed to Maker as follows:


c/o Fairchild Legal Department
1750 Tysons Boulevard, Suite 1400
McLean, Virginia 22101
Attention: General Counsel

or at such other street address within the continental United States as Maker
may designate from time to time by written notice given to and received by the
holder hereof.

          13.        Governing Law.    THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE LAWS OF THE
UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS.

{remainder of page intentionally left blank}



          14.        Successors and Assigns.    The term “Payee” shall include
all of Payee’s successors and assigns to whom the benefits of this Note shall
inure.

MAKER:

THE FAIRCHILD CORPORATION,
a Delaware corporation


By:
Name:
Title:


FAIRCHILD HOLDING CORP.,
a Delaware corporation


By:
Name:
Title:
